Citation Nr: 0927534	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  04-38 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for compression 
fractures, thoracolumbar spine, claimed as lower lumbar 
compression L1, L2.

2.  Entitlement to service connection for a right leg 
disorder.

3.  Entitlement to service connection for a right foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to December 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In May 2009 the Veteran testified before the undersigned via 
video teleconference.  A transcript has been incorporated 
into the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

Upon review of the November 2008 VA orthopedic examination, 
the Board finds many references to the medical treatment the 
Veteran has received for his lumbar spine disorder at a VA 
medical facility in Arizona.  Yet, there are no VA treatment 
records in the record dated after 2003, except for a brief 
2008 visit to the VAMC in Providence, RI.  The VA treatment 
records referred to by the November 2008 VA examiner and all 
the Veteran's VA treatment records pertaining to his lumbar 
spine must be obtained and incorporated into the record.  
Because VA is on notice that there may be additional records 
that may be applicable to the Veteran's claim and because 
these records may be of use in deciding the claim, these 
records are relevant and an attempt to obtain them should be 
made.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Further, the VA orthopedic examiner made no comment regarding 
the natural progression of the Veteran's claimed pre-service 
lumbar spine injury as experienced by the Veteran while in 
service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2008).  

An addendum by the same VA examiner to the November 2008 
report, giving the examiner's opinion about whether the 
Veteran's in-service lumbar spine symptoms were indicative or 
not of the natural progression of his pre-service injury, 
would be sufficient.  

While discussing the Veteran's right leg condition claim, the 
Veteran's representative in the May 2009 hearing informed the 
Board that the Veteran was currently being treated for what 
the representative characterized as "sciatica problems" 
that were secondary to the claimed lumbar spine disorder, and 
that the Veteran currently had a diagnosis of sciatic 
radiculopathy.  See Transcript, pg 8.  The Board finds no 
treatment records pertaining to the Veteran's right leg 
"sciatica problem" in the record.  As well, during his 
testimony, the Veteran stated he was being treated by "Dr. 
Johnson in Tucson" for his claimed right foot condition, now 
referred to as a heel spurs disorder.  See Transcript, pg 11.  
Again, the Board finds no treatment records from a Dr. 
Johnson or any treatment records regarding the Veteran's 
right foot, or heel spurs.  These records must be identified 
and obtained.  Because VA is on notice that there may be 
additional records that may be applicable to the Veteran's 
claim and because these records may be of use in deciding the 
claim, these records are relevant and an attempt to obtain 
them should be made.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In addition, review of the record indicates that the Veteran 
has not been sent the necessary VCAA notice as it relates 
directly to his claim for secondary service connection for 
his claimed right leg condition.  The Board acknowledges that 
only during the Veteran's May 2009 hearing did his 
representative espouse the theory that his right leg 
condition was a result of his claimed compression fracture, 
lumbar spine condition.  However, VA is obliged to consider 
all theories of entitlement.  Given the Veteran's appellate 
assertions and the varying characterizations of the Veteran's 
disorder, additional development is needed. 

It is well settled that service connection may also be 
established for any disability which is proximately due to or 
the result of a service-connected disease or injury.  See 38 
C.F.R. § 3.310.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  That is, secondary service 
connection may be established by a showing that a service-
connected condition caused the condition or aggravated the 
condition beyond the natural progression of the disease.  See 
38 U.S.C. § 5103A(d) (2002); 38 C.F.R. § 3.310(a)(2)(b) 
(stating that service connection on a secondary basis may be 
established by a showing that the current disability was 
either caused by or aggravated by a service-connected 
disability); Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000) (requiring the VA to investigate all possible in-
service causes of a Veteran's current disability, including 
those unknown to the Veteran).

Consequently, a remand is necessary in order for the agency 
of original jurisdiction to adjudicate the Veteran's right 
leg condition claim under both a direct and secondary theory 
of entitlement.  

The Board notes that the RO sent the Veteran letters in June 
2003 and October 2003, which generally advised him of the 
evidence/information required to substantiate a claim for 
entitlement to service connection on a direct basis and very 
generally referred to the requirement to establish service 
connection on a secondary basis.  The Veteran was not 
specifically informed of the type of information or evidence 
necessary to substantiate a claim of service connection on a 
secondary basis, which differs from the usual service 
connection claim.

Given the aforementioned due process deficiency, the Board 
will remand the Veteran's claim to ensure compliance with the 
enhanced duty-to-notify and duty-to-assist provisions of the 
VCAA.  See, e.g., 38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

As well, upon review of the complete claim file, the Board 
notes that as the Veteran corresponded with the RO regarding 
the use of his education benefits in 1984, he wrote in a 
letter that he had had an auto accident in November 1983, in 
which he was injured.  Because the Veteran is claiming to 
have experienced continuous symptoms of his compression 
fracture, lumbar spine disorder, right leg condition, and 
right foot condition, now called heel spurs, since his 1975 
discharge, any medical reports or accident reports giving 
information regarding his injuries as a result of the 
November 1983 motor vehicle accident may be relevant to the 
review of this claim. 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 and Supp. 2008) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2007).  The Veteran should 
be specifically told of what is required 
to substantiate a secondary service 
connection claim.  He should also be told 
of the information or evidence he should 
submit and of the information or evidence 
that VA will obtain with respect to his 
claim of secondary service connection.  
Ensure VCAA compliance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
(identifying evidence to substantiate a 
claim and the relative duties of VA and 
the claimant to obtain evidence); Charles 
v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies 
VCAA notice); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (38 C.F.R. § 3.159 
notice); and Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the 
claim).  After the Veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), (see also Quartuccio, 
supra), they should be given the 
opportunity to respond.

2.  Contact the Veteran and ask him to 
submit any pertinent evidence in his 
possession, such as medical or accident 
reports, regarding the 1983 motor vehicle 
accident, referenced in his February 1984 
letter to the RO, in which he had been 
injured, or to provide the identifying 
information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.   

3.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
his right foot condition, identified as 
heel spurs, specifically by a Dr. Johnson 
in Tucson, Arizona, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

4.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
his right leg condition, identified as 
sciatica problems, to include a diagnosis 
of sciatic radiculopathy of the right leg, 
or to provide the identifying information 
and any necessary authorization to enable 
the AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

5.  Obtain all pertinent VA or other 
inpatient or outpatient treatment records, 
subsequent to July 2003, the date of the 
most recent pertinent evidence of record, 
and incorporate these records in the 
claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
or VA medical records to the VA.  All 
attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the file.  In addition, the 
Veteran and his representative should be 
informed of any such problem.

6.  Thereafter, make arrangements with the 
appropriate VA medical examiner, if at all 
possible, the same examiner who conducted 
the November 2008 orthopedic examination; 
however is that examiner in no longer 
employed by VA, then another appropriate 
examiner, to review the claims folder for 
purposes of rendering an addendum medical 
opinion.  The review of the claims folder 
must be clearly indicated in the report.  
The examiner should address the medical 
issue of whether the Veteran's claimed 
pre-service lumbar spine injury was 
permanently aggravated by his service.  
The examiner should be requested to answer 
the following question:

a.  Were the symptoms exhibited by the 
Veteran and attributed to his pre-service 
lumbar compression fracture injury 
indicative of the natural progression of 
his pre-service injury or indicative of a 
permanent worsening of his pre-service 
injury by his service?

b.  The examiner should provide a complete 
rationale for any opinion expressed.  If 
further examination of the Veteran is 
deemed advisable by the examiner to assist 
in forming his/her opinion, such 
examination should be scheduled.

c.  Should an examination be considered 
necessary in order for the examiner to 
render this opinion, the Veteran is hereby 
notified that it is the Veteran's 
responsibility to report for the 
examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.

7.  Thereafter, readjudicate the claim of 
entitlement to service connection for the 
Veteran's compression fracture, lumbar 
spine claim; the right leg condition claim 
on both a direct and secondary basis, and 
the right foot, now identified as heel 
spurs, claim.  If the benefits sought in 
connection with the claims remain denied, 
the appellant and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case and 
given the appropriate time period within 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


